Case 21-12639-SLM           Doc 47      Filed 07/08/21 Entered 07/08/21 00:12:05            Desc Main
                                       Document      Page 1 of 2




   SCURA, WIGFIELD, HEYER,
   STEVENS & CAMMAROTA, LLP
   1599 Hamburg Turnpike
   Wayne, New Jersey 07470
   Tel.: 973-696-8391
   jromero@scura.com
   Jamal J. Romero, Esq.
   Counsel for Robert Giannetti and Renee Giannetti

                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEW JERSEY

    In re:
                                                             Chapter 13

    KENNETH LARSON,
                                                             Case No. 21-12639 (SLM)

                                     Debtor.




       NOTICE OF OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

             Secured creditor, Robert Giannetti and Renee Giannetti (collectively “Secured

   Creditor”), which hold a judgment lien on the real property located at 20 Lakeside Trail,

   Kinnelon, State of New Jersey, hereby objects to confirmation of the Chapter 13 Amended

   Plan filed in the above captioned proceeding for the following reasons:

      1. Secured Creditor objects to application of 11 U.S.C. § 522(d)(1) to the Debtor’s interest

             in 20 Lakeside Trail.

      2. Secured Creditor objects to Debtor’s feasibility of the proposed plan due to debtor’s

             income being speculative. Debtor fails to provide proof of family contributions in

             support of feasibility of proposed chapter 13 plan.

      3. Pursuant to 11 U.S.C. Section 1325(a)(5) the court shall confirm a plan only if at least

             one of three conditions relating to secured claims are met. The following conditions
Case 21-12639-SLM        Doc 47     Filed 07/08/21 Entered 07/08/21 00:12:05               Desc Main
                                   Document      Page 2 of 2


          have not been met, and therefore the proposed Plan cannot be confirmed:

              a. The Secured Creditor does not accept the proposed Plan, pursuant to 11 U.S.C.

                  Section 1325(a)(5)(A).

              b. The Plan does not cure all the pre-petition arrears due and owing Secured

                  Creditor, in violation of 11 U.S.C. Section 1325(a)(5)(B)(ii).

              c. The debtor has not demonstrated that he will be able to make all payments under

                  the plan and to comply with the plan, pursuant to 11 U.S.C. Section 1325(a)(6).

      4. Absent the Debtor modifying the proposed plan to satisfy at least one of the above

          itemized conditions, this plan should not be confirmed.

      Based on the above, the Secured Creditor objects to confirmation as the proposed Plan

   unless the provisions in the Plan are modified to address the above itemized objections.



                                        SCURA, WIGFIELD, HEYER
                                        STEVENS & CAMMAROTA, LLP
                                        Attorneys for Robert Giannetti and Renee Giannetti

                                        /s/ Jamal J. Romero
                                            Jamal J. Romero, Esq.
   Dated: July 7, 2021
